Citation Nr: 0912913	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 until August 
2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's low 
back disability is productive of complaints of pain; 
objectively, she has forward flexion of the lumbar spine to 
approximately 60 degrees, at worst, with some spasm but with 
no ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent for lumbosacral 
strain have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5237-5242 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in April 2007 and June 2008 that 
fully addressed all notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the division of responsibility between VA 
and a claimant in developing an appeal.  The letter also 
explained how VA determines disability ratings and effective 
dates.

Moreover, the July 2008 letter satisfied the specific 
requirements for increased rating claims as set forth under 
Vazquez-Flores.  This element of notice was not accomplished 
until after the adverse rating action on appeal.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the notice subsequent to the adverse rating 
decision was fully compliant and was followed by a 
readjudication of the claim in a supplemental statement of 
the case in July 2008.  Consequently, the Board finds that 
any timing deficiency has been appropriately cured and that 
such deficiency did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service VA reports 
of treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a February 2009 before the undersigned.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Relevant Laws and Regulations

The Veteran is claiming entitlement to rating in excess of 10 
percent for a lumbosacral strain.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995). The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures. It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40. The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling, and pain on movement. 38 C.F.R. § 4.45.



Analysis

Throughout the rating period on appeal, the Veteran is 
assigned a 10 percent evaluation for lumbar strain pursuant 
to 38 C.F.R. § 4.71a, DC 5237.  With respect to this 
disability, the diagnostic code contemplates evaluation under 
the general rating formula for diseases and injuries of the 
spine.

Under that general rating formula, a 10 percent rating is 
warranted where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 335; or, muscle spasm, guarding; or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. Id.

In order to be entitled to the next-higher 20 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
if there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  Id.

The Board has reviewed the medical evidence and finds support 
for a 20 percent for the Veteran's service-connected 
lumbosacral strain.  In this regard, a January 2008 VA 
consult report, while not indicating range of motion findings 
in degrees, did indicate loss of lumbar flexion of 30 
percent.  In this regard, 38 C.F.R. § 4.71a, Plate V 
indicates that normal flexion of the spine is to 90 degrees.  
Thus, a 30 percent loss would constitute approximately 60 
degrees of motion.  Consequently, her limitation of lumbar 
flexion very nearly mirrors the criteria for a 20 percent 
evaluation.  

In further finding that the Veteran's disability picture most 
closely approximates the 20 percent rating, the Board again 
calls attention to the January 2008 VA consult, which also 
revealed that the Veteran was experiencing muscle spasms, for 
which she was prescribed medication.  Moreover, the record 
reflects consistent complaints of significant episodic back 
pain.  For example, in her January 2008 evaluation, the 
Veteran reported experiencing severe lower back pain.  
Moreover, an earlier VA clinical record dated in December 
2007 showed that she had previously been visiting a 
chiropractor to manage her lumbar pain, and was taking 
several medications to alleviate her symptoms.  Additionally, 
at a February 2009 hearing, the Veteran reported being 
guarded to the point of affecting her gait and that she 
experienced periodic episodes of sharp pain in her lower 
back.  At the hearing the Veteran also indicated that the 
level of pain had impacted her sex life.  Finally, the 
Veteran reported being unable to remain in a seated position 
for extended periods of time due to intense pain and 
discomfort.  She indicates that this limitation has affected 
her personal mobility as it means she has difficulty driving 
or sitting in a car.  The Veteran is competent to report this 
observable symptomatology and the extent to which it 
additionally limits her daily functioning.  See e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Moreover, her statements 
and complaints have been consistent throughout the record and 
thus she is found to be credible in this regard.  Thus, 
although VA examination in May 2007 indicated that there was 
no objective evidence of pain with repetitive movement, and 
no additional limitations, any reasonable doubt will be 
resolved in the Veteran's favor on this point.

Based on the foregoing, the evidence demonstrates limitation 
of lumbar motion, particularly with respect to flexion, and 
also shows muscle spasms.  Given this, and in light of the 
competent and credible reports of pain and limitation, the 
overall disability picture is found to warrant a 20 percent 
evaluation here.

While a 20 percent rating for lumbosacral strain is 
appropriate here, there is no basis for an evaluation in 
excess of this amount for any portion of the rating period on 
appeal.  In this regard, to be entitled to a 40 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating. Id.

VA examination in May 2007 revealed forward flexion of the 
lumbar spine to 70 degrees.  Her combined range of motion of 
the thoracolumbar spine was to 280 degrees.  VA clinical 
reports dated in June 2007 and August 2007 indicated 90 
degrees of lumbar flexion.  Extension was to 30 degrees and 
lateral flexion was to 45 degrees, both left and right.  
Finally, as noted earlier, a January 2008 VA consult report, 
while not indicating range of motion findings in degrees, 
showed a loss of lumbar flexion of 30 percent, or to about 60 
degrees.  

The range of motion findings above do not demonstrate limited 
lumbar flexion to 30 degrees, or ankylosis, as required for a 
40 percent evaluation under the general rating formula.  The 
Board acknowledges the complaints of pain and limited 
function, as discussed earlier.  However, while such 
considerations enable a 20 percent rating there is simply 
insufficient demonstration that the functional limitation 
caused by the Veteran's low back pain enable the conclusion 
that her disability picture is comparable to the criteria for 
a 40 percent evaluation here.  Again, at no time is the 
Veteran's lumbar function limited to more than about 60 
degrees.  Moreover, as noted previously, repeated movement 
did not cause objective pain or additional limitation upon 
examination in May 2007.  

In sum, then, an evaluation in excess of 20 percent under the 
general rating formula is not for application here.  
Moreover, there is no other basis for an increased rating.  
In this regard, the Board has considered whether an increased 
evaluation under Diagnostic Code 5243 is possible here on the 
basis of incapacitating episodes.  The rating criteria for 
intervertebral disc syndrome based on incapacitating episodes 
provides for a 40 percent rating where the evidence shows 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Additionally, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code.  

In the present case the Board notes that a VA examination in 
May 2007 revealed no neurological abnormalities; 
specifically, reflexes and sensory findings for the lower 
extremities were normal.  Moreover, there was no leg pain 
upon straight leg raise testing performed in January 2008.  
The Board recognizes that deep tissue reflexes did show 
slight variances in January 2008.  However, when viewed in 
the context of otherwise unremarkable neurological findings, 
these variances alone do not rise to a level necessitating a 
separate neurological evaluation.  Rather, the overall 
evidence still reveals an essentially normal neurologic 
disability picture throughout the rating period on appeal.

In sum, a 20 percent rating, but no higher, is warranted for 
the Veteran's lumbosacral strain throughout the rating period 
on appeal, and there is no support for assignment of a 
separate neurologic evaluation.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.




ORDER

A 20 percent rating for lumbosacral strain is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


